DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 13 is objected to because of the following informalities: In line 3, “ink” should be --the ink layer--.
Claim 14 is objected to because of the following informalities: In line 2, “ the first marginal region” should be --the second marginal region--. 
Claim 20 is objected to because of the following informalities: In line 22, “poriton” should be --portion--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the inner layer opening portion of the flap has dimensions at least equal to the dimensions of the inner score line and wherein the outer layer opening portion of the flap has dimensions at least equal to the dimension of the outer score line” in lines 18-20. However, as the inner and outer layer opening portions essentially define openings in each of the inner layer and the outer layer, it is not clear how the dimensions can be equal to the dimension of the inner and outer score lines. 
Claim 11 recites the same limitation is rendered indefinite for the same reason stated above. 
For the purpose of examination, a perimeter of the inner and outer layer opening portions will be considered to have dimensions at least equal to the dimensions of the inner and outer score lines respectively.
Claim 1 recites the limitations “an ink layer disposed on the upper surface of the outer layer” in line 23 and “wherein an initial release of the first and second marginal region disrupts the ink layer” in lines 25-26. However, it is not clear how the initial release of the first and second marginal regions disrupts the ink layer if the ink layer is disposed on the upper surface of the outer layer. 
For the purpose of examination, the outer layer will be considered to include an ink layer. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, 11, 12 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 5-10 of U.S. Patent No. 9,975,290. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same resealable packaging structure. 
Claims 1, 9, 11, 12 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-9 of U.S. Patent No. 7,717,620. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same resealable packaging structure.
Claims 1-5, 9, 11-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 9, 11 and 13-15 of U.S. Patent No. 8,262,832. Although the claims at issue are not identical, they are not patentably distinct from each other because the method claims of the patent are directed to making the presently claimed resealable packaging structure. 
Claims 1, 5, 9, 11-14, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 9, 11, 12, 14 and 15 of U.S. Patent No. 8,262,830. Although the claims at issue are not identical, they are not patentably distinct from each other because the method claims of the patent are directed to making the presently claimed resealable packaging structure.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-11 and 13 of U.S. Patent No. 10,543,970 in view of Scott et al. (US 6,428,867 B1, hereinafter Scott) and Hoffer (US 6,413,605 B1). 
Claims 1-4, 7-11 and 13 of the patent include all the limitations of claims 1-20 except the limitations directed to a tamper-evidence feature. Scott teaches that it is known and desirable in the prior art to provide a resealable packaging structure with a tamper evidence feature in the form of an ink layer in a releasable sealing area which leaves ink in the releasable sealing area to indicate that the packaging structure has been opened (column 5 line 65-column 8 line 47). Hoffer also teaches a well known tamper evidence feature including an ink layer (26) and a coating (22) configured to reduce adherence of the ink layer (column 5 lines 44-65).
Accordingly, it would have been well within the level of ordinary skill in the art to additionally provide the packaging structure of the patent with a tamper-evidence feature, as suggested by Scott, having an ink and coating layer, as taught by Hoffer, in order to provide a means for indicating to a user whether the packaging structure has been opened. 
Claims 1-4, 7-11 and 13 of the patent also fail to include the limitations of claim 10, wherein the resealable packaging structure is a stand-up pouch. However, as stand-up pouch configurations are well known in the prior art, such a configuration of the packaging structure of the patent would have been well within the level of ordinary skill in the art. 
Claims 1-4, 10-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 16 and 17 of U.S. Patent No. 11,192,704 in view of Scott and Hoffer. 
Claims 1-8, 16 and 17 of the patent include all the limitations of claims 1-4, 10-17 and 20 except the limitations directed to a tamper-evidence feature. Scott teaches that it is known and desirable in the prior art to provide a resealable packaging structure with a tamper evidence feature in the form of an ink layer in a releasable sealing area which leaves ink in the releasable sealing area to indicate that the packaging structure has been opened (column 5 line 65-column 8 line 47). Hoffer also teaches a well-known tamper evidence feature including an ink layer (26) and a coating (22) configured to reduce adherence of the ink layer (column 5 lines 44-65).
Accordingly, it would have been well within the level of ordinary skill in the art to additionally provide the packaging structure of the patent with a tamper-evidence feature, as suggested by Scott, having an ink and coating layer, as taught by Hoffer, in order to provide a means for indicating to a user whether the packaging structure has been opened. 
Claims 1-8, 16 and 17 of the patent also fail to include the limitations of claim 10, wherein the resealable packaging structure is a stand-up pouch. However, as stand-up pouch configurations are well known in the prior art, such a configuration of the packaging structure of the patent would have been well within the level of ordinary skill in the art. 
Claims 1, 4, 9-14, 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 11,338,977 in view of Scott and Hoffer. 
Claims 1 and 4 of the patent include all the limitations of claims 1, 4, 9-14, 17 and 20 except the limitations directed to a tamper-evidence feature. Scott teaches that it is known and desirable in the prior art to provide a resealable packaging structure with a tamper evidence feature in the form of an ink layer in a releasable sealing area which leaves ink in the releasable sealing area to indicate that the packaging structure has been opened (column 5 line 65-column 8 line 47). Hoffer also teaches a well-known tamper evidence feature including an ink layer (26) and a coating (22) configured to reduce adherence of the ink layer (column 5 lines 44-65).
Accordingly, it would have been well within the level of ordinary skill in the art to additionally provide the packaging structure of the patent with a tamper-evidence feature, as suggested by Scott, having an ink and coating layer, as taught by Hoffer, in order to provide a means for indicating to a user whether the packaging structure has been opened. 
Claims 1 and 4 of the patent also fail to include the limitations of claim 10, wherein the resealable packaging structure is a stand-up pouch. However, as stand-up pouch configurations are well known in the prior art, such a configuration of the packaging structure of the patent would have been well within the level of ordinary skill in the art. 
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 10,773,451. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same resealable, tamper-evidence packaging structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINA K ATTEL/Examiner, Art Unit 3734                                                                                                                                                                                                        
/JES F PASCUA/Primary Examiner, Art Unit 3734